Miller, Judge,
dissenting.
Tbe majority correctly notes that Cavalier and Northam are distinguishable from each other on their facts, but errs in failing to distinguish this case from Cavalier. In Cavalier, the use (as a warning agent) related to the applicator. Here, as in Northam, the use (as a wetting agent) not only relates directly to the primary function of the imported fungicide but enhances that function, thus meeting the “test” approved in Cavalier that the benzenoid ingredient “play a part in the article's principal function.” The evidence clearly shows that the wetting agent improves the essential wetting, spreading, and penetration of the fungicide when applied in liquid form. Moreover, in aiding penetration of the fungicide, the wetting agent obviously performs its function concurrently with the killing process of the fungicide, thus meeting the further test used by the majority to distinguish Northam from Cavalier. Accordingly, the two orders of the Customs Court should be overruled.